Third District Court of Appeal
                               State of Florida

                     Opinion filed September 22, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D20-336
                       Lower Tribunal No. 18-14610
                          ________________

                 Sterling Mirror Company, LLC, etc.,
                                  Appellant,

                                     vs.

                        Waldman Barnett, P.L.,
                                  Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Veronica
Diaz, Judge.

      Charles M. Baron, P.A., and Charles M. Baron (Hollywood), for
appellant.

      Waldman Barnett, P. L., and Glen H. Waldman and Julie A. Levine,
for appellee.


Before LOGUE, GORDO and LOBREE, JJ.

     PER CURIAM.

     Affirmed.